NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIA TRINDAD RODRIGUEZ-                        No.    15-72895
FREGOSO,
                                                Agency No. A201-289-483
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Maria Trinidad Rodriguez-Fregoso, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Oyeniran v. Holder, 672 F.3d 800, 806 (9th Cir. 2012). We deny the petition for

review.

      The BIA did not abuse its discretion in denying Rodriguez-Fregoso’s motion

to reopen where she failed to demonstrate that the evidence she sought to offer was

not available and could not have been discovered or presented at the former

hearing. See 8 C.F.R. § 1003.2(c)(1); Guzman v. I.N.S., 318 F.3d 911, 913 (9th

Cir. 2003) (no abuse of discretion where evidence was previously available and

capable of discovery prior to former hearing).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         2                                    15-72895